Citation Nr: 0535069	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  98-00 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lipomas, including as 
due to exposure to ionizing radiation in service.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to 
September 1956.

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for lipomas of 
the face and forearms, including as due to exposure to 
ionizing radiation in service. 

In January 2005, the Board denied the issue on appeal.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2005 
Order, and pursuant to a September 2005 Joint Motion for 
Remand filed by the parties, the Court vacated the January 
2005 Board decision and remanded the case to the Board for 
additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The basis of the September 2005 Joint Motion for Remand is to 
obtain additional service records as well as medical evidence 
in support of the veteran's claim.  Specifically, the veteran 
asserts that his lipoma disability is due to his exposure to 
ionizing radiation pollution from the Savannah River Project 
nuclear plant near where he had been stationed for most of 
his active military service.  Accordingly, the Joint Motion 
for Remand requests that an attempt be made to obtain the 
veteran's military unit records to confirm his claim that he 
was stationed near the nuclear plant and exposed to 
radiation.  38 U.S.C.A. § 5103A(b).

Next, information must be requested from the Department of 
Energy to help substantiate that aspect of the veteran's 
claim concerning whether or not radiation was leaked from the 
Savannah River Project nuclear plant at the time of the 
veteran's military service.  Further, information must be 
requested from the Department of Defense so as to determine 
whether personnel from Ft. Gordon were stationed near the 
nuclear plant during the veteran's period of service and, if 
so, whether personnel from the veteran's unit could have been 
among them.  38 U.S.C.A. § 5103A(b).

Lastly, the veteran should be afforded a medical examination 
performed by a specialist in radiogenic diseases to determine 
the probable etiology of the veteran's claimed skin disorder.  
Specifically, an opinion must be obtained regarding the 
likelihood that the lipoma disability could be related to 
exposure to radiation during the veteran's period of service.  
38 U.S.C.A. § 5103A(d).

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should request the veteran's 
military unit records in an attempt to 
verify his claim that he had been 
stationed near the Savannah River Project 
nuclear plant and exposed to radiation 
during most of his military service.

2.  The RO should contact the Department 
of Energy and request information 
regarding whether or not radiation was 
leaked from the Savannah River Project 
nuclear plant at the time of the 
veteran's military service.

3.  The RO should contact the Department 
of Defense and request information to 
help substantiate the veteran's claim 
regarding whether or not personnel from 
Ft. Gordon were stationed near the 
nuclear plant during the veteran's period 
of service and, if so, whether personnel 
from the veteran's unit could have been 
among them. 

4.  The RO should afford the veteran a VA 
examination to be performed by a 
specialist in radiogenic diseases.  The 
examiner must be provided with the 
veteran's claims file, to include all 
records pertinent to his possible 
exposure to ionizing radiation in 
service.  The examiner should be asked to 
opine as to the probable etiology of the 
veteran's lipomas and skin 
disability(ies).  He should specifically 
be asked to opine as to whether it is at 
least as likely as not (i.e. a 50 percent 
degree of probability or higher) that the 
skin disability(ies) is/are related to 
the veteran's period of service, 
including exposure to radiation.  

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the expanded record in 
light of all pertinent laws and determine 
if the veteran's claim can be granted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


